      Debtors may request to receive Court notices and orders by email instead of U.S. mail. Sign Up at www.canb.uscourts.gov
Information to identify the case:
Debtor 1              Maria Rosario Aquino                                                       Social Security number or ITIN            xxx−xx−1499
                      First Name   Middle Name     Last Name                                     EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                                         Social Security number or ITIN _ _ _ _
                      First Name   Middle Name     Last Name
(Spouse, if filing)
                                                                                                 EIN     _ _−_ _ _ _ _ _ _
United States Bankruptcy Court             Northern District of California
                                                                                                 Date case filed for chapter 7 11/9/18
Case number:          18−31229 DM 7


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                                     12/15


For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about the meeting of creditors
and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot sue, garnish wages, assert a deficiency, repossess
property, or otherwise try to collect from the debtors. Creditors cannot demand repayment from debtors by mail, phone, or otherwise. Creditors who
violate the stay can be required to pay actual and punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days
or not exist at all, although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who want to have a particular
debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within the deadlines specified in this notice. (See line 9
for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification Numbers, which may
appear on a version of this notice. However, the full numbers must not appear on any document filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of a Social Security or
Individual Taxpayer Identification Number in any document, including attachments, that you file with the court.

                                                 About Debtor 1:                                               About Debtor 2:

 1.     Debtor's full name                       Maria Rosario Aquino

 2.     All other names used in the
        last 8 years

 3.    Address                                 3124 La Selva, Atp 1
                                               San Mateo, CA 94403

 4.    Debtor's attorney                       Geoff Wiggs                                                     Contact phone (650)577−5952
                                               Law Offices of Geoff Wiggs
       Name and address                        1900 South Norfolk St. #350
                                               San Mateo, CA 94403

 5.    Bankruptcy trustee                      Janina M. Hoskins                                               Contact phone (707) 569−9508
                                               P.O. Box 158                                                    Email: jmelder7@aol.com
       Name and address                        Middletown, CA 95461

 6.      Bankruptcy clerk's office                       450 Golden Gate Avenue, 18th Fl.                        Hours open: 9:00 am to 4:30 pm,
                                                         Mail Box 36099                                          Monday − Friday
         Documents in this case may be filed at this     San Francisco, CA 94102
         address. You may inspect all records filed                                                              Contact phone: 415−268−2300
         in this case at this office or online at
         www.pacer.gov.
                                                                                                                 Date: 11/13/18
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1




        Case: 18-31229                 Doc# 8          Filed: 11/13/18             Entered: 11/13/18 11:12:03                       Page 1 of 2
Debtor Maria Rosario Aquino                                                                                               Case number 18−31229 DM 7


7. Meeting of creditors                                 December 19, 2018 at 09:30 AM                                      Location:

    Debtors must attend the meeting to be               The meeting may be continued or                                    Office of the U.S. Trustee,
    questioned under oath. In a joint case, both        adjourned to a later date. If so, the                              450 Golden Gate Avenue,
    spouses must attend. Creditors may attend, but
    are not required to do so.                          date will be on the court docket.                                  Suite 01−5467, San
                                                                                                                           Francisco, CA 94102
    Important Notice to Individual Debtors: The United States Trustee requires all debtors who are individuals to provide government−issued
    photo identification and proof of social security number to the trustee at the meeting of creditors. If a debtor fails to appear, your case may be
    dismissed without further notice.


8. Presumption of abuse                                 The presumption of abuse does not arise.

    If the presumption of abuse arises, you may have
    the right to file a motion to dismiss the case
    under 11 U.S.C. § 707(b). Debtors may rebut the
    presumption by showing special circumstances.


9. Deadlines                                            File by the deadline to object to Filing
                                                        discharge or to challenge whether deadline:
    The bankruptcy clerk's office must receive these    certain debts are dischargeable:  2/19/19
    documents and any required filing fee by the
    following deadlines.
                                                        You must file a complaint:

                                                         • if you assert that the debtor is not entitled
                                                           to receive a discharge of any debts under
                                                           any of the subdivisions of 11 U.S.C. §
                                                           727(a)(2) through (7),
                                                           or
                                                         • if you want to have a debt excepted from
                                                           discharge under 11 U.S.C § 523(a)(2), (4),
                                                           or (6).
                                                         You must file a motion:
                                                         • if you assert that the discharge should be
                                                           denied under § 727(a)(8) or (9).


                                                        Deadline to object to exemptions:                                  Filing deadline: 30 days after
                                                        The law permits debtors to keep certain                            the conclusion of the meeting of
                                                        property as exempt. If you believe that the                        creditors
                                                        law does not authorize an exemption claimed,
                                                        you may file an objection.


10. Proof of claim                                      No property appears to be available to pay creditors. Therefore, please do not file
                                                        a proof of claim now. If it later appears that assets are available to pay creditors,
    Please do not file a proof of claim unless you      the clerk will send you another notice telling you that you may file a proof of claim
    receive a notice to do so.                          and stating the deadline.

11. Creditors with a foreign address                    If you are a creditor receiving a notice mailed to a foreign address, you may file a
                                                        motion asking the court to extend the deadlines in this notice. Consult an attorney
                                                        familiar with United States bankruptcy law if you have any questions about your
                                                        rights in this case.

12. Exempt property                                     The law allows debtors to keep certain property as exempt. Fully exempt property
                                                        will not be sold and distributed to creditors. Debtors must file a list of property
                                                        claimed as exempt. You may inspect that list at the bankruptcy clerk's office or
                                                        online at www.pacer.gov. If you believe that the law does not authorize an
                                                        exemption that the debtors claim, you may file an objection. The bankruptcy clerk's
                                                        office must receive the objection by the deadline to object to exemptions in line 9.

13. Actions by Trustee Permitted Without Unless an objection is filed within 14 days of the date of this notice, the trustee
    Notice                               may, without further notice or hearing: (1) sell non−exempt property from an estate
                                         that has an estate that has an aggregate gross value of less than $2,500 (FRBP
                                         6004 (D)) or (2) abandon to the debtor any scheduled asset which the trustee
                                         determines has an inconsequential net value to the estate (11 U.S.C. §554(C ) ).
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                  page 2




        Case: 18-31229                Doc# 8           Filed: 11/13/18             Entered: 11/13/18 11:12:03                       Page 2 of 2
